Citation Nr: 0525161	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-21 970A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension (HTN).

2.  Entitlement to service connection for hepatitis C.

4.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from April 
1968 to June 1974, with 3 years and 4 months of prior 
service.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claims for service 
connection for hypertension and hepatitis C.  In that same 
rating decision, the RO granted his claim for service 
connection for PTSD and assigned an initial 30 percent 
rating.  He has appealed the decision and is seeking a higher 
initial rating for his PTSD.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999) (when a veteran appeals his initial 
rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since filing 
his claim when his disability may have been more severe than 
at others).  

Records show the veteran previously had filed a claim for 
"hepatitis" in September 1974, which the RO denied in a 
December 1974 rating decision.  In October 2002, he filed the 
claim currently at issue for "hepatitis C."  The RO treated 
his October 2002 claim as an original claim rather than a 
claim that previously had been denied and not appealed - 
which would have required "new and material evidence" to be 
reopened.  See 38 C.F.R. § 3.156 (2004).  Given the 
possibility these claims may have involved two separate 
infections (i.e., hepatitis A and C), the Board agrees with 
the RO's treatment of this claim as an original claim for 
service connection rather than a petition to reopen a 
previously denied claim.  Cf. Spencer v. Brown, 4 Vet. App. 
283 (1993).

Unfortunately, however, because further development is needed 
before the Board can make a decision concerning the veteran's 
claim for service connection for hepatitis C, this claim is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify him if further 
action is required on his part.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by flashbacks, 
nightmares, difficulties sleeping, irritability, 
hypervigilance, depression, and a constricted affect; the 
most probative evidence on record indicates he has a Global 
Assessment of Functioning (GAF) score of 59 - which, overall, 
indicates moderate social and occupational impairment.

2.  The veteran's PTSD does not, however, cause deficiencies 
in most areas, such as family relations, judgment, thinking 
or mood; he does not have obsessional rituals that interfere 
with routine activities, speech problems, near-continuous 
panic or depression affecting his ability to function 
independently, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
or other symptoms indicative of serious occupational and 
social impairment.  

3.  Although HTN was noted as a potential problem in a March 
2003 VA outpatient treatment (VAOPT) record, the medical 
evidence does not indicate the veteran has had persistently 
elevated blood pressure readings high enough to establish a 
diagnosis of HTN as defined by VA.  The evidence also 
indicates he did not have HTN during service or within 1 year 
following separation.  


CONCLUSIONS OF LAW

1.  The criteria are met for an increased rating of 50 
percent, but no higher, for PTSD.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 
4.130, Diagnostic Code (DC) 9411 (2004).

2.  The veteran does not have HTN that was incurred or 
aggravated during service or that may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107; 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 
3.307, 3.309.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  In this particular case, the 
veteran was provided the required VCAA notice in an October 
2002 letter, so prior to the RO's initial decision in 
April 2003.  Therefore, this was in accordance with the 
preferred sequence of events (VCAA letter before initial 
adjudication) specified in Pelegrini II.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The October 2002 VCAA letter provided the veteran with notice 
of the evidence needed to support his claims that was not on 
record at the time of the letter, the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  The letter satisfied the first three 
notice requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but it did not include the specific language of 
the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claims.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the VCAA letter did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The letter requested that he 
provide or identify any evidence supporting his claims and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (Requesting additional evidence supportive of the 
claim rather than evidence that pertains does not have the 
natural effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists).  

As for his PTSD, the question of whether the veteran is 
entitled to a higher initial rating for this condition is a 
"downstream issue," or, in other words, an issue arising 
from his original claim for service connection.  VA's General 
Counsel has indicated that as long as the requisite VCAA 
notice was provided for the original claim, another VCAA 
notice is not required for a downstream issue.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  The RO must, as it did 
here, include the relevant statutes and regulations that 
pertain to the downstream issue in its Statement of the Case 
(SOC).  Id.

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs) and his VAOPT records.  
Private treatment records also were submitted by McCloud 
Medical Center.  In addition, VA examinations were scheduled 
in February 2003 and April 2004 to assess the severity of the 
PTSD.  The veteran has not indicated he has any additional 
information or evidence to submit, or which needs to 
obtained.  And although offered, he declined his opportunity 
for a hearing to provide oral testimony in support of his 
claims.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.


Entitlement to Service Connection for HTN

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Certain chronic diseases, including HTN, are presumed to have 
been incurred in service if manifested to a compensable 
degree within 1 year from the date of separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

According to 38 C.F.R. § 4.104, HTN or isolated systolic HTN 
must be confirmed by readings taken two or more times on at 
least three different days.  See 38 C.F.R. § 4.104, DC 7101, 
Note 1.  For purposes of this section, the term HTN means 
that the diastolic blood pressure (i.e., bottom number) is 
predominantly 90 mm or greater, and isolated systolic HTN 
means the systolic blood pressure (i.e., top number) is 
predominantly 160 mm or greater with a diastolic blood 
pressure of less than 90 mm.  Id.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

In this case, the veteran's SMRs do not indicate he developed 
HTN during service.  The last three blood pressure readings 
prior to his separation from service were:  110/68 in March 
1970; 110/78 in September 1972; and 96/60 in November 1973.  
There is also no evidence that he developed HTN within the 
one-year presumptive period following his separation from 
service.  More recently, in December 2002, an elevated blood 
pressure reading of 146/96 was noted, but without an actual 
diagnosis of HTN.  And although a March 2003 VAOPT record 
lists HTN as a potential problem, his blood pressure readings 
have not met the requirements for this clinical diagnosis 
under 38 C.F.R. § 4.104.  Rather, his VAOPT records indicate 
his most recent blood pressure readings were:  134/86 in 
October 2002; 139/76 and 116/74 in January 2003; and 134/88 
in April 2003.  So he does not meet the criteria for HTN 
under VA regulation.  But even more importantly, there is no 
evidence HTN - even were the Board to assume for the sake of 
argument that he has it, developed during service or within 1 
year following separation from service.

For these reasons, the claim for service connection for HTN 
must be denied because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to 
resolve in the veteran's favor.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


Entitlement to an Initial Rating Higher Than 30 Percent for 
PTSD

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  


Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).  

As alluded to previously, when, as here, the veteran timely 
appeals the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider his claim in this context.  And this 
includes determining whether he is entitled to a "staged" 
rating to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson, 12 
Vet. App. at 125-26.

The veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411, 
according to the General Rating Formula for Mental Disorders.  
The criteria outlined under the General Rating Formula are as 
indicated below.

A mental condition that has been formally diagnosed, but the 
symptoms are not severe enough either to interfere with 
occupation and social function or to require continuous 
medication is noncompensable (i.e., 0 percent rating).

A 10 percent disability rating is in order when there is 
occupation and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms are controlled by continuous medication.

A 30 percent disability rating is warranted when there is 
occupation and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactory, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  



The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

VAOPT records indicate the veteran was first given a 
provisional diagnosis of PTSD in October 2002, with a GAF 
score of 59.  He reported having nightmares and flashbacks, 
which he said had worsened since losing his job in June 2002.  
He also reported feeling depressed, guilty, irritable, and 
anxious.  And he said he had less ability to concentrate, had 
a decreased appetite, and had experienced some suicidal 
ideation.  In November 2002, the diagnosis was PTSD, alcohol 
dependence in remission (Axis I) with a GAF score of 59 (Axis 
V).  

The report of a February 2003 VA examination indicates the 
veteran related his PTSD symptoms as described above.  He was 
still unemployed.  He had been married twice, but was 
separated from his second wife.  He had two sons, and three 
grandchildren.  They lived out of town, but he said he talked 
to them every few weeks.  He also had close friends he saw 
two or three times a week.  As well, he attended church with 
his mother every week and said he felt close to her 
and his family.  

Upon mental examination, the veteran was alert, oriented and 
attentive.  His mood appeared mildly dysphoric, and his 
affect was constricted.  His speech was normal.  Eye contact 
was good.  He was cooperative and pleasant.  His thought 
process was logical and coherent, and his thought content was 
devoid of any auditory or visual hallucinations.  His memory 
was intact for immediate, recent and remote events.  He was 
able to concentrate well enough to spell "world" backwards 
and was able to interpret a proverb.  The diagnosis was mild 
PTSD (Axis I) with a GAF score of 64.  The examiner stated 
the veteran was exhibiting mild symptoms associated with PTSD 
- specifically, difficulty sleeping and avoidance behavior.  
The examiner also indicated the veteran's social adaptability 
and ability to maintain employment were mildly impaired.  

A March 2003 letter from a licensed social worker (W.J.B) at 
the Veterans Center in North Charleston, South Carolina, 
indicates the veteran had been seen for six sessions.  The 
social worker reported additional PTSD symptoms, including 
visual hallucinations (shadows in the veteran's peripheral 
vision), and hypervigilance.  The diagnosis was chronic, 
moderate PTSD and major depressive disorder with psychotic 
features (Axis I) with a then current GAF score of 50 
(Axis V).  A GAF score of 48 was noted in past year.

The report of an April 2004 VA examination indicates the 
veteran again related his PTSD symptoms as previously 
described.  The results of a mental status evaluation were 
not significantly different from those reported at the time 
of the February 2003 VA examination.  The diagnosis was PTSD 
with a history of alcohol abuse (Axis I), and with a GAF 
score of 59.

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994) (DSM-IV).  According to DSM-IV, a GAF score of 31 to 
40 is indicative of only some impairment in reality testing 
or communication (e.g., speech at times illogical, obscure, 
or irrelevant) or "major" impairment in several areas such as 
work, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60, in 
comparison, is indicative of only moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  A GAF of 61 to 70, is indicative of some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupation, or school functioning 
(e.g., occasional truancy, or theft with the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.

The veteran's GAF scores have ranged from 50/48 (in March 
2003), which is indicative of serious symptoms, to 64 (in 
February 2003), which is indicative of only mild symptoms.  
Although these scores were given only a month apart, 
the Board observes that the GAF score of 50/48 was given by a 
licensed social worker whereas the GAF score of 64 was given 
by a psychiatrist.  As a specialist, the psychiatrist's 
opinion is somewhat more probative.  Cf. Black v. Brown, 
10 Vet. App. 279 (1997).  See also Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  

Combine this with the fact that the veteran received GAF 
scores of 59 on at least three other occasions (October 2002, 
November 2002, and April 2004).  So overall, especially when 
giving him the benefit of the doubt, his PTSD can best be 
described as moderately impairing - both in terms of social 
and work interactions.  Thus, he is entitled to a higher 50 
percent initial rating.  And this has been the case 
throughout the appeal process, indeed ever since he first 
filed his claim, so he is not entitled to a "staged" rating 
under Fenderson because this represents his maximum level of 
functional impairment during this relevant time period at 
issue.

The veteran is not entitled to a 70 percent rating because he 
does exhibit social and occupational impairment with 
deficiencies in most areas.  He does not have obsessional 
rituals that interfere with routine activities, speech 
problems, impaired impulse control, or near continuous panic 
or depression affecting the ability to function 
independently.  Thus, the Board does not find that a 
70 percent rating is warranted.  




ORDER

The claim for service connection for HTN is denied.

A 50 percent initial rating, but no higher, is granted for 
PTSD subject to the laws and regulations governing the 
payment of VA compensation.


REMAND

The veterans SMRs indicate he was hospitalized for 
"infectious hepatitis" in 1972.  A November 1973 record 
indicates he made a complete recovery and there were no 
complications or residuals (sequelae).  

September 2002 laboratory results from the VA Medical Center 
(VAMC) in Columbia, South Carolina, indicate the veteran 
tested negative for HBs AG (i.e., hepatitis B surface 
antigen) and HBs AB (i.e., hepatitis B surface antibody).  He 
also tested negative for the hepatitis A antibody.  He tested 
positive for the hepatitis C antibody.  He gave a history of 
contracting hepatitis C during military service and being 
hospitalized for it.

The RO subsequently denied the veteran's claim for 
"hepatitis," concluding the "infectious hepatitis" he 
contracted during service was hepatitis A, and that there was 
no evidence he contracted hepatitis C during service.  But, 
as will be explained, a medical opinion is now needed 
concerning this dispositive issue.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (The duty to assist 
provisions of the VCAA include the duty to provide medical 
examinations or obtain opinions if it is determined necessary 
to decide a claim).  

As the RO stated, hepatitis A typically results in an acute 
infection that resolves in a few weeks or months without 
complication.  However, the SMRs do not contain any 
serological tests that confirm the veteran did, in fact, have 
hepatitis A.  Interestingly, the September 2002 tests were 
negative for the hepatitis A antibody, the presence of which 
would have confirmed he had hepatitis A in the past.  

With regards to hepatitis C, the Board notes that at the time 
the veteran was hospitalized for hepatitis, there was no 
testing or diagnosis for hepatitis C 
(i.e., it was typically referred to as "non-A" or "non-
B").  So one would not expect to find serological testing 
that would confirm such a diagnosis in 1972.  Concerning the 
current diagnosis, however, there is no evidence it has been 
confirmed through an enzyme immunoassay (EIA) or recombinant 
immunoblot assay (RIBA).  So a remand is needed for this, as 
well.

Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the veteran for an 
appropriate VA examination to confirm the 
type of hepatitis he currently has and to 
determine whether the current hepatitis 
is at least as likely as not (meaning 50 
percent probability or greater) related 
to the hepatitis he had during his 
military service.  

If no opinion can be rendered, please 
explain why this not possible.

The claims folder and a copy of this 
remand must be made available to the 
examiner for review.  The examiner is 
asked to note that he or she has reviewed 
the claims folder.  All necessary testing 
should be done, and the examiner should 
review the results of any testing prior 
to completion of the examination report.  
In order to confirm a diagnosis of 
hepatitis C, this may require an EIA or 
enzyme-linked immunosorbent assay (ELISA) 
along with a RIBA, or an hepatitis C 
viral ribonucleic acid (HCV RNA) test.

2.  Review the claims file.  If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then readjudicate the veteran's claim 
for hepatitis C in light of the 
additional evidence obtained.  If this 
claim is not granted to his satisfaction, 
prepare an SSOC and send it to him and 
his representative.  Give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


